            Case 1:18-cr-03475-WJ Document 57 Filed 03/10/20 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW MEXICO


                                                 Clerk's Minutes
Before the Honorable Chief Judge William P. Johnson

Case No.:          CR 18-3475 WJ                       Date: March 10, 2020

Parties: USA v. Robert Dunsworth

Courtroom Clerk: R. Garcia                    Court Reporter: M. Loughran

Interpreter: N/A

Type of Proceeding: Hearing on Defendant’s Motion to Suppress Evidence (Doc. 39).

Place of Court: Albuquerque

Total time in Court: 2 hours and 16 minutes

Evidentiary Hearing: YES


Attorneys Present for Plaintiff(s):                    Attorneys Present for Defendant(s):
 Thomas Outler                                           Irma Rivas




Proceedings:

9:38    Court in session; counsel enter appearances; Defendant present.

        Mr. Outler addresses the Court; advises that he confused some of the officers actions in his brief to the

        Court; will submit a corrected brief if it will help the Court.

        Mr. Outler calls retired APD Officer John Montoya as a witness; witness sworn.

        Direct by Mr. Outler; plays Officer Montoya’s lapel video for the Court; Mr. Outler moves for admittance

        of Exhibit 3 (Officer Montoya’s lapel video); without objection, the Court admits Exhibit 3.

10:03   Cross examination by Ms. Rivas; Exhibits B, C and D (photos of mobile home) tendered to the witness and

        the Court; offered for admittance; without objection, the Court admits Exhibits B, C, and D; Ms. Rivas

        continues cross exam; witness referred to Exhibit A (Warrant).

10:18   Redirect by Mr. Outler.
           Case 1:18-cr-03475-WJ Document 57 Filed 03/10/20 Page 2 of 3



10:19   Witness excused.

        Mr. Outler calls retired APD Officer Charles Chavez as a witness; witness sworn.

        Direct exam by Mr. Outler; Mr. Outler plays Officer Chavez’s lapel video for the Court; offered for

        admittance; without objection, the Court admits Officer Chavez’s lapel video.

10:47   Cross examination by Ms. Rivas.

10:51   Redirect by Mr. Outler.

10:53   Recross by Ms. Rivas; Ms. Rivas replays Officer Chavez’s lapel video.

10:56   The Court questions the witness.

10:58   Witness excused.

        Mr. Outler calls APD Officer Zakkry Foster as a witness; witness sworn.

        Direct by Mr. Outler; Mr. Outler plays Officer Foster’s lapel video; Mr. Outler continues direct.

11:26   Cross examination by Ms. Rivas.

11:33   The Court questions the witness.

11:36   Witness excused.

        Mr. Outler advises there is no further evidence from the Government.

        Final argument by Mr. Outler.

11:43   Final argument by Ms. Rivas.

11:52   Mr. Outler replies.

11:54   The Court will take the matter under advisement and issue a ruling by the end of the week.

        Court in recess.
             Case 1:18-cr-03475-WJ Document 57 Filed 03/10/20 Page 3 of 3



                                             WITNESS/EXHIBIT LIST
                                                                                               CR18-3475, USA v. Dunsworth

Plaintiff’s Attorney: Thomas Outler            Defendant’s Attorney: Irma Rivas                United States District Court
                                                                                               District of New Mexico

                                                                                               Trial Date(s): 3/10/2020

Presiding Judge: William P. Johnson            Court Reporter: M. Loughran                     Courtroom Deputy: R. Garcia



Exh.
No.      Witness          Date Off.   Obj.    Adm.                                Description of Exhibits*

3        Officer                                       Officer Montoya’s Lapel Video
         Montoya

B, C,    “                “                   X        Photos of Mobile Home
and
D

         Officer          “                   X        Officer Chavez’s Lapel Video
         Chavez

         Officer Foster   “                   X        Officer Foster’s Lapel Video
